Citation Nr: 0414432	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative osteoarthritis of the right (major) hand, mainly 
at the distal and interphalangeal joints of the fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claim on appeal.

This case was remanded by the Board in December 2002 to 
schedule a Travel Board hearing, which was held before the 
undersigned Acting Veterans Law Judge in March 2003.  A 
transcript of the hearing is of record.

After a review of the claims file, the Board finds that due 
process mandates another remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that his service-connected 
finger/hand disability is worse that currently evaluated.  
The Board notes that the most recent VA examination was 
undertaken over two years ago.  Further, at the hearing 
before the Board, he related that he had received recent 
treatment.  In view of his on-going complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

In addition, while this appeal was pending, the applicable 
rating criteria for Ankylosis and Limitation of Motion of the 
Digits of the Hands, Diagnostic Codes (DCs) 5216 to 5230, 38 
C.F.R. § 4.71a, were amended effective August 26, 2002.  See 
67 Fed. Reg. 48,784-48,787 (July 26, 2002).  However, it 
appears that the RO rated the veteran's disability under DCs 
5010-5156 for arthritis and amputation of the little finger 
but did not consider the new finger regulations.  Further, 
the Board notes that the veteran has not been afforded a VA 
examination under the new regulations and a current 
examination is warranted.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, notify the appellant as to 
what evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Obtain outpatient treatment records 
and physical therapy records related to 
the claim on appeal from the VA Medical 
Center (VAMC) in Tuskegee, Alabama, for 
the period from May 2002 to the present. 

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected 
finger/hand disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  

After a physical examination, the 
examiner is asked to address the 
following:

?	Provide separate ranges of motion of 
the carpometacarpal, 
metacarpophalangeal, and proximal 
and distal interphalangeal joints of 
each digit (thumb, index, long, 
ring, and little finger) on the 
right hand.
?	If any joint of any digit on the 
right hand is ankylosed, that should 
be specifically noted, to include an 
assessment of the degree that the 
ankylosed joint is in a favorable or 
unfavorable position.  
?	Note whether there is rotation or 
angulation of any bone in the right 
hand.
?	If ankylosis of the 
metacarpophalangeal or proximal 
interphalangeal joint is shown, 
describe if there is a gap (and the 
size of the gap in inches) between 
the fingertips and the proximal 
transverse crease of the palm with 
the fingers flexed to the extent 
possible.
?	If ankylosis of the carpometacarpal 
or interphalangeal joint of the 
thumb is shown, describe if there is 
a gap (and the size of the gap in 
inches) between the thumb pad and 
the fingers with the thumb 
attempting to oppose the fingers.
?	Describe whether the veteran has 
experienced any muscle loss or 
peripheral nerve damage to the right 
hand as a result of the shrapnel 
injury.
?	Describe any residual scarring 
noted, to include considering the 
size and extent of each scar 
separately.
?	Describe whether the veteran 
exhibits any symptoms to include any 
muscle spasms, limitation of motion 
due to pain on use, weakness, excess 
fatigability, and/or incoordination 
of each joint on each digit of the 
right hand.  

4.  Thereafter, re-adjudicate the issue 
on appeal.  If the benefits sought remain 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue (including DCs 5216-5230 as 
appropriate), as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


